     Case 4:11-cr-00150-DCB-LCK Document 844 Filed 01/02/20 Page 1 of 4



      ERÉNDIRA CASTILLO, ESQ.
 1    COUNSEL FOR DEFENDANT
      AZ BAR NUMBER: 017963
 2
      LAW PRACTICE OF
 3    ERÉNDIRA CASTILLO
      POST OFFICE BOX 86644
 4    TUCSON, ARIZONA 85754
      erendira@erendiracastillolaw.com
 5    Phone: 520.477.1925
 6                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
 7
     United States of America,
 8
                                                            CR11-00150-DCB-TUC-LCK
                            Plaintiff,
 9
             vs.                                              Sentencing Memorandum
10
     Heraclio Osorio-Arellanes (4),
11
12                         Defendant.
13
14           It is expected that excludable delay will not be caused by the filing of this motion
15    pursuant to 18 U.S.C. §3161 et. seq..
16           Mr. Heraclio Osorio-Arellanes submits the foregoing memorandum in response to
17    the government’s sentencing memorandum filed December 27, 2019 and pro-forma
18    objections for the purpose of preserving the defendant’s appellate rights. The defendant’s
19    sentence is statutorily mandated. Defendant’s personal history and characteristics and
20    issues in mitigation will be addressed orally at sentencing.
21                  Respectfully submitted: January 2, 2020.
22                                                          Counsel for Defendant,
                                                            s/ Eréndira Castillo
23
                                                            Eréndira Castillo,
24                                                          A Law Practice, P.L.L.C.
25
      CERTIFICATE OF SERVICE: I hereby certify that on the above date, I electronically
26    transmitted the attached document to the Clerk's Office using the CM/ECF System for
27    filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
      registrant: David Lesher, Special Assistant United States Attorney.
28
     Case 4:11-cr-00150-DCB-LCK Document 844 Filed 01/02/20 Page 2 of 4



                                    SENTENCING MEMORANDUM
 1
 2          I.      Factual Summary

 3               Mr. Heraclio Osorio Arellanes was arrested by Mexican authorities in his home by
 4    in an action movie-like onslaught of force. He was taken in the presence of his wife and
 5    children and subsequently held hand-cuffed and blind folded for hours. Heraclio was
 6    held in a Mexican prison. An attorney was hired to represent him but when interrogated
 7    his attorney was not present, rather another attorney, unknown to Heraclio was present.
 8    Heraclio gave a statement consistent with the advice of that attorney, although this
 9    attorney was unknown to Heraclio. Counsel filed a motion to suppress this statement and
10    in the end the statement was introduced into evidence.
11               Heraclio was subsequently extradited and brought to Arizona to face the Fifth
12    Superseding Indictment on July 31, 2018 and the case proceeded to trial February 5,
13    2019. The jury found Heraclio guilty on all counts after five days of proceedings.
14    Government counsel had previously presented the case at trial for Heraclio’s co-
15    defendants, Soto-Barraza and Portillo-Meza. Soto-Barraza was arrested in July 2014 and
16    the case proceeded to trial in September 2015 with codefendant Portillo-Meza. After
17    only seven months, counsel for Heraclio was required to go to trial, as such the
18    investigator was the individual who reviewed disclosure and answered most of the
19    defendant’s questions. After trial, Heraclio requested new counsel prior to sentencing
20    and counsel undersigned was appointed in August 2019. During this time, counsel has
21    been attempted to familiarize herself with the complex and lengthy record in the case as
22    well as educate Heraclio as to the legal proceedings because in retrospect he
23    misunderstood various aspects of the proceedings and answer his questions. Heraclio has

24    expressed frustration due to what he feels was an inability to adequately participate in the

25    proceedings.

26    ...
27    ...
28


                                                   -2-
     Case 4:11-cr-00150-DCB-LCK Document 844 Filed 01/02/20 Page 3 of 4



         II.      Statutory Required Sentence and United States Sentencing Guidelines –
 1                Vacating Counts In Violation of Double Jeopardy Clause
 2
 3             The United States Sentencing Guidelines have been calculated. However, the
 4    U.S.S.G. will not necessarily determine the outcome because the sentence is mandated by
 5    statute: a life sentence is mandated for Count I, as is a consecutive sentence of ten years
 6    due to the 924(c) charge in Count 9.
 7             The U.S.S.G. calculation groups counts wherein the decedent is the victim of
 8    Counts 2,4, and 5. However, due to the impact of the double jeopardy issues raised by
 9    the government grouping is not proper here and as such should be recalculated to vacate
10    those counts. An “official victim” enhancement is added and Heraclio incorporates his
11    codefendants objections and the government’s response for purposes of preserving the
12    issue on appeal. (Doc 619 and government’s response as contained in the sentencing
13    memorandum filed December 27, 2019, Doc 843).
14
               As acknowledged in the government’s sentencing memorandum these counts
15
      should be vacated as a violation of the double jeopardy clause as there is only one victim
16
      and to be punished separately for these counts violates the Fifth Amendment. U.S. v.
17    James, 556 F.3d 1062, 1067-1068, (9th Cir. 2009). Counts 2 and 4 – second degree
18    murder and robbery are lesser included offenses of felony murder and thus those
19    convictions should be vacated as should Count 5. No further action to stay imposition of
20    the sentence is authorized by law as jeopardy has attached and one punishment is
21    authorized only for the greater offense. Counter to the argument of the government, the
22    Ninth Circuit in James (Id.) made this clear:
23             The Fifth Amendment's guarantee against double jeopardy prohibits federal
24             courts from imposing multiple punishments for the same offense if not
               authorized by Congress to do so. Whalen v. United States, 445 U.S. 684,
25             (1980); see also Ball v. United States, 470 U.S. 856, (1985) (holding that if
               a jury returns a guilty verdict on multiple counts of the same offense
26
               the judge should only enter a final judgment of conviction on one of the
27             offenses     unless      Congress        clearly    authorized      multiple
               punishments); United States v. Jose, 425 F.3d 1237, 1247 (9th
28
               Cir.2005) (same). We have previously stated that “a lesser included offense

                                                   -3-
     Case 4:11-cr-00150-DCB-LCK Document 844 Filed 01/02/20 Page 4 of 4



             ... is the ‘same’ for purposes of double jeopardy as any greater offense in
 1           which it inheres.” Jose, 425 F.3d at 1241.
 2
             Should there be different outcome due to reversal on appeal, the government
 3
      cannot circumvent such review at this juncture by asking this Court to impose a sentence
 4
      which would violate the double jeopardy clause. “James's convictions for second degree
 5
      murder and for robbery should be vacated because of his conviction for the greater
 6
      offense of felony murder. United States v. Jose, 425 F.3d at 1241, 1247–48. The district
 7
      court imposed concurrent sentences for these convictions, so eliminating the additional
 8
      convictions will likely not have any practical effect, but James cannot properly be
 9
      convicted of two murders when there was only one victim.”
10
             The government urges the court to impose a consecutive sentence to each other for
11
      Counts 6, 7, and 8 in addition to consecutive to Counts 1 and 3 for a total of Life plus 90
12
      years. Such a sentence violates 18 U.S.C. §3553(a)’s parsimony principle. Life is life in
13
      federal prison. Thus, a sentence greater than life is not necessary to carry out the purposes
14
      of sentencing a set out by §3553(a) as a consecutive sentence of 120 months is mandated
15    by statute thereby rendering any consecutive sentence for Counts 6,7,8 excessive and a
16    violation of the 8th Amendment.
17
                           Respectfully submitted: January 2, 2019.
18
19                                                             Counsel for Defendant,
20                                                             s/ Eréndira Castillo
                                                               Eréndira Castillo,
21                                                             A Law Practice, P.L.L.C.
22
23    CERTIFICATE OF SERVICE: I hereby certify that on the above date, I electronically
      transmitted the attached document to the Clerk's Office using the CM/ECF System for
24    filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
      registrant: David Lesher, Special Assistant United States Attorney.
25
26
27
28


                                                  -4-
